In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00048-CR



        SHANNA DELAINE GLUCK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
                   Hunt County, Texas
              Trial Court No. CR1400939




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION

       Shanna Delaine Gluck, appellant, has filed a motion to dismiss her appeal. The motion

was signed by both Gluck and her counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

       Accordingly, we dismiss this appeal.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      March 16, 2015
Date Decided:        March 17, 2015

Do Not Publish




                                              2